HOLLY, District Judge.
In my opinion this complaint should be redrafted. We are not interested in this action in all the activities of defendant corporation but only in those that affected the plaintiffs. If defendants by their alleged combination in restraint of trade affected the business of plaintiffs, the complaint should state in general terms the nature of their agreement or combination and then set forth what was done that injured plaintiffs. Copying the indictment in the criminal case does not constitute a compliance with the rule that the complaint shall contain “a short and plain statement of the claim showing that the plaintiff is entitled to relief.”
An order accordingly will be entered September 16, 1942, at 10 o’clock, a. m.